AFFIRMED and Opinion Filed April 26, 2022




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00720-CV

    IN THE ESTATE OF CONSTANCE LOU HOWELLS, DECEASED

                    On Appeal from the Collin County Probate
                              Collin County, Texas
                      Trial Court Cause No. PB1-0258-2020

                         MEMORANDUM OPINION
                     Before Justices Carlyle, Smith, and Garcia
                             Opinion by Justice Smith
      The underlying cause of action began as an application for determination of

heirship and issuance of letters of administration in which appellant Kathy Roux was

appointed attorney ad litem for unknown heirs. In three issues, Roux argues the trial

court abused its discretion by (1) granting a probate order after appellee Harvey

Arnold Howells filed a nonsuit, (2) denying her motion for sanctions and a hearing

on her motion, and (3) determining $1,600.00 was her reasonable and necessary

attorney’s fees. Harvey alleges this appeal is a “baseless attempted money grab by

Roux,” and while an eyebrow-raising statement at first blush, after reviewing the

record, we do not find his description of the case unreasonable. We affirm the trial

court’s judgment.
                                    Background

      Constance Lou Howells died on January 7, 2020. At that time, Harvey,

Constance’s husband, believed Constance died intestate. Harvey filed an application

for determination of heirship, for administration, and for issuance of letters of

administration on February 14, 2020. The application stated she had not been

previously married and had no children during her lifetime. It identified Harvey,

two half-brothers, and two half-sister as known heirs.

      On February 18, 2020, the probate court appointed Roux as the attorney ad

litem “to represent the interest of any Unknown Heirs whose names or locations are

unknown.” The court informed her that the customary compensation for an attorney

ad litem was $450 or $600.

      Roux discovered through her investigation that Harvey was Constance’s

second husband. She informed Isaac Shutt, Harvey’s attorney, that he should amend

his application to include this new information as required by section 202.005(5) of

the estates code. See TEX. ESTATES CODE ANN. § 202.005(5) (application must state

each of decedent’s marriages). On March 13, 2020, Harvey filed his first amended

application in which he included Constance’s first marriage and divorce from

Robert William Forsaw.

      Roux filed a motion for security for costs on April 17, 2020, in which she

stated further investigation was necessary, in part, to determine if Constance’s first

marriage was legally terminated by divorce, to verify Constance’s marriage to

                                         –2–
Harvey, and to investigate a recent allegation that Constance may have given up a

child for adoption when she was a teenager. Fifteen minutes later, Harvey filed an

application to probate Constance’s will, which had been discovered, and for issuance

of letters testamentary. The will, which Constance executed on October 27, 1993,

left her property to her “beloved husband, Harvey Arnold Howells” in fee simple.

      On April 20, 2020, Roux filed an amended motion for security for costs. Two

hours later, Harvey filed notice of nonsuit of his first amended application because

he “located and applied to probate Constance Lou Howells’ will.” Approximately

one hour later, Roux filed her second amended motion for security for costs and her

objection to Harvey’s nonsuit, in which she argued Harvey’s nonsuit did not

foreclose the probate court from hearing her motion for security for costs and

attorney’s fees.

      Roux filed a third amended motion for security for costs on April 22, 2020,

and for the first time requested sanctions on behalf of unknown heirs because

Harvey, Shutt, and Shutt’s law firm failed to comply with sections 202.005 and

202.007 of the estates code and civil procedure rule 21a for service of the

application. Roux alleged Harvey’s improper application caused her “to incur a

great deal of attorney’s fees.”

      The probate court held a hearing on April 23. Roux said she had spent

approximately thirty hours on the case, which the trial court questioned given her

limited appointment “to represent the interests of any unknown heirs whose names

                                        –3–
or locations were unknown.” After reviewing her records, she clarified that she spent

about five hours investigating unknown heirs. She spent the rest of her time drafting

responsive pleadings, filing a mandamus, traveling for hearings, and fielding

numerous phone calls to secure a court reporter for the hearing. The court questioned

her request for sanctions based on defects in the application because “That was not

included in your appointment. . . . You were not appointed to challenge the

application for determination of heirship.” The trial court did not rule on her

sanctions motion at that time.

      A second hearing, before a different judge, was held on May 4, 2020. The

court considered several outstanding motions including Roux’s request for

sanctions. The court again asked Roux to justify sanctions on an application to

determine heirship when the original will was found. Roux responded, “because the

pleadings that were filed in the determination of heirship proceeding were defective”

and therefore the filing of frivolous and groundless pleadings was sanctionable. The

trial court ultimately denied sanctions and awarded Rowe $1,600.00 in attorney’s

fees and expenses. This appeal followed.




         Order Probating Will and Authorizing Letters Testamentary

      In her first issue, Roux argues the trial court abused its discretion by signing

an order probating Constance’s will and authorizing letters testamentary. Harvey

                                        –4–
responds we previously dismissed the appeal of the probate order; therefore, we

should not revisit Roux’s argument. We agree with Harvey.

      The trial court signed the probate order on March 4, 2020, but Roux did not

indicate that she was appealing the probate order in the notice of appeal filed August

4, 2020. She later amended her notice of appeal to add the probate order.

      We subsequently dismissed her appeal of the probate order because her

amended notice of appeal was untimely and failed to invoke this Court’s jurisdiction.

Roux filed a petition for review to the Texas Supreme Court challenging our

dismissal of the probate order for lack of jurisdiction. On November 3, 2021, the

supreme court denied Roux’s petition for review. See In the Estate of Howells,

Deceased, No. 21-0394 (Tex. Nov. 3, 2021). As both this Court and the Texas

Supreme Court have determined that Roux’s amended notice of appeal was untimely

to invoke appellate review of the probate order, we shall not revisit our prior ruling

and address her arguments. We overrule Roux’s first issue.

                               Motion for Sanctions

      In her second issue, Roux argues the trial court abused its discretion by

denying her motion for sanctions and by denying a hearing on her motion. Harvey

responds the trial court held a hearing and did not abuse its discretion by denying

sanctions because Roux’s request was a “subterfuge” to collect exorbitant fees, and

her requested sanctions bore no nexus to the complained-of conduct.



                                         –5–
      We review the trial court’s denial of sanctions for an abuse of discretion. See

Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Zeifman v. Michels, No. 03-12-

00114-CV, 2013 WL 4516082, at *6 (Tex. App.—Austin Aug. 22, 2013, no pet.)

(mem. op.). In matters committed to the trial court’s discretion, we determine

whether the ruling was unreasonable or arbitrary or whether the court acted without

reference to any guiding rules or principles. Zeifman, 2013 WL 4516082, at *6. In

deciding whether the denial of sanctions constitutes an abuse of discretion, we

examine the entire record and review the conflicting evidence in the light most

favorable to the trial court’s ruling while drawing all reasonable inferences in favor

of the court’s judgment. Id. The party seeking sanctions has the burden of showing

her right to relief. GTE Commc’n Sys. Corp. v. Tanner, 856 S.W.2d 725, 729 (Tex.

1993).

      To support her argument for sanctions, Roux first argues that Harvey’s

application to determine heirship was defective on its face because it did not comply

with estates code sections 202.005 (listing all marriages) and 202.007(a) (application

must be supported by applicant’s affidavit). Courts presume that pleadings, motions

and other papers are filed in good faith, and the party moving for sanctions has the

burden to overcome this presumption. Zeifman, 2013 WL 4516082, at *8. After

reviewing the record, Roux failed to overcome this presumption. First, Harvey

amended his application once Roux discovered a previous marriage. Further, it is

undisputed Roux’s appointment encompassed only the representation of the interests

                                         –6–
of any unknown heirs, and she acted outside the scope of her appointment.

Therefore, such allegations could not support sanctions.

      Roux next argues Harvey failed to provide her with requested discovery—

Constance’s original death certificate, a certified copy of the divorce judgment

terminating the marriage between Constance and Forshaw, and a certified copy of

the marriage certificate between Constance and Harvey—and such conduct was

sanctionable under rule 215. These documents also involved Roux’s attempt to

challenge Harvey’s application and such actions were outside the scope of her

appointment to represent unknown heirs.

      Even if Roux acted within her role, the trial court did not abuse its discretion

denying her sanctions motion. Texas Rule of Civil Procedure 215(b)(3) provides

that if a party fails to comply with proper discovery requests, the court may, after

notice and hearing, make such orders regarding the failure that are just. See TEX. R.

CIV. P. 215(b)(3). For a particular sanction to be “just,” there must be a direct nexus

among the offensive conduct, the offender, and the sanction imposed. See Spohn

Hosp. v. Mayer, 104 S.W.3d 878, 882 (Tex. 2003). The determination of whether a

direct relationship exists between the offensive conduct and the sanction imposed

necessarily requires determining whether the underlying conduct constituted an

abuse of the discovery process. See Approximately $8,500.00 v. State, No. 01-09-

00316-CV, 2010 WL 4676986, at *6 (Tex. App.—Houston [1st Dist.] Nov. 18,

2010, no pet.) (mem. op.).

                                         –7–
      Roux filed her certificate of written discovery on April 17, 2020, only a few

hours before Harvey filed the application to probate Constance’s will. Three days

later Harvey filed nonsuit because Constance did not die intestate. Roux never filed

any motions to compel discovery, but instead, on April 22, 2020, she filed her third

amended motion for security in which she for the first time requested sanctions. We

cannot conclude the trial court acted arbitrarily or unreasonably in denying Roux’s

request for sanctions when she failed to show any underlying conduct constituting

discovery abuse. It was reasonable for the trial court to determine discovery was

never needed because Roux acted outside her appointment, and by the time she

requested sanctions, Constance’s will had been submitted for probate thereby

eliminating the need for the documents. To the extent Roux argues the conduct was

sanctionable under rules of civil procedure 191.3 and 199.5 and Texas Disciplinary

Rule of Professional Conduct 3.04, she did not raise these arguments in the trial

court; therefore, they are not preserved for our review. See TEX. R. APP. P. 33.1.

      Roux next argues the trial court abused its discretion by failing to order

sanctions pursuant to rule of civil procedure 21b. See TEX. R. CIV. P. 21b (if a party

fails to serve on or deliver to the other party a copy of any pleading or motion, the

court may, in its discretion, impose an appropriate sanction). The record does not

reflect any sinister motive by Harvey or Shutt in failing to properly serve Roux with

the amended application. To the contrary, after Roux emailed Shutt and told him

she never received a copy of the amended application, an attorney working with

                                         –8–
Shutt acknowledged “[t]hat it was completely my fault. I am more than happy to

attach it to this email.” Roux has not cited to any part of the record supporting her

request for sanctions, and we have found none. Accordingly, the trial court did not

abuse its discretion by denying rule 21b sanctions.

      Finally, Roux argues that Harvey’s attorney engaged in sanctionable conduct

by emailing her and instructing her to stop working after the discovery of

Constance’s will. Roux provides no authority supporting her argument that such

conduct is sanctionable.    To the contrary, a prudent attorney ad litem would

appreciate the open exchange of information that could prevent the waste of time

and resources looking for unknown heirs when the need for such investigation is no

longer at issue. Having considered Roux’s arguments, we conclude the trial court

acted within its discretion by denying her sanctions motion.

      We likewise reject Roux’s assertion that the trial court abused its discretion

by allegedly not holding a hearing on her motion. Both sides presented arguments

during the hearing. Towards the end, Roux told the court she wanted to question

Shutt on the motion. The court stated, “The Court is going to decline your invitation

to take your testimony.” The court did, however, allow Roux to provide additional

argument.

      To the extent Roux contends the trial court “refused to hold an evidentiary

hearing” to call witnesses or introduce evidence, she failed to object after the court

declined her “invitation” to allow questioning. A party must object to preserve an

                                         –9–
issue for appellate review. See TEX. R. APP. P. 33.1. Accordingly, Roux has not

preserved this argument. Regardless, unlike the two cases Roux cites to support her

position, the court in this case held a hearing and provided Roux “an opportunity to

be heard in a meaningful manner.” But see Bedding Component Mfrs. v. Royal Sleep

Prods., 108 S.W.3d 563, 564 (Tex. App.—Dallas 2003, no pet.) (record did not

indicate sanctions hearing occurred, which appellee conceded was error); Davila v.

World Car Five Star, 75 S.W.3d 537, 544 (Tex. App.—San Antonio 2002, no pet.)

(trial court refused to consider any testimony not heard at trial thereby denying

appellant opportunity to be heard in a meaningful way). We overrule Roux’s second

issue.

                                   Attorney’s Fees

         In her third issue, Roux argues the trial court abused its discretion by

determining that $1,600.00 was a reasonable and necessary award of attorney’s fees

when the evidence established she was entitled to $8,420.00 and the reduction was

so contrary to the overwhelming weight of the evidence as to be clearly wrong and

unjust. Harvey responds it was within the trial court’s discretion to award her less

than her requested fees because most of her claimed fees were not incurred in her

representation of the unknown heirs.

         Section 53.104(b) of the estates code provides that an attorney ad litem is

entitled to reasonable compensation for services provided in the amount set by the

court. See TEX. ESTATES CODE ANN. § 53.104(b). The amount of attorney’s fees

                                        –10–
awarded to an attorney ad litem lies within the trial court’s discretion. Estate of

Harris, No. 02-18-00093-CV, 2018 WL 6215702, at *2 (Tex. App.—Fort Worth

Nov. 29, 2018, pet. denied) (mem. op.). A trial court abuses its discretion if it acts

without reference to any guiding rules or principles and is arbitrary or unreasonable.

Low, 221 S.W.3d at 614.

      In Rohrmoos Venture v. UTSW DVA Healthcare, LLP, the supreme court

reaffirmed that the lodestar method is the starting point for determining reasonable

and necessary attorney’s fees. 578 S.W.3d 469, 501 (Tex. 2019). Thus, the

factfinder must first determine a base lodestar figure, which is calculated by the

reasonable hours worked multiplied by a reasonable hourly rate. Id. at 501.

      Roux contends there is no evidence the trial court performed the appropriate

lodestar calculation, and she presented uncontradicted evidence that the reasonable

and necessary hours spent was 42.1 hours with a reasonable hourly rate of $200.

After multiplying these together, Roux argues she was entitled to $8,420.00.

Because Harvey presented no evidence to overcome the presumptive reasonableness

of this lodestar base figure, she claims the trial court abused its discretion by

arbitrarily reducing her fee award to $1600.00.

      Roux ignores the fact that the trial court repeatedly questioned her as to why

she should be compensated for any time she spent that was unrelated to her

appointment as an attorney ad litem for unknown heirs. The trial court expressed

hesitancy in finding that her hours and fees were necessary because “It does not

                                        –11–
matter how reasonable they are if they were not necessary.” During the April 23

hearing, Roux estimated she had “actually spent” five hours “doing investigation to

determine if [Constance] ha[d] unknown heirs.”

      The lodestar calculation should reflect hours reasonably expended for services

necessary to the litigation. Id. at 498. Given her appointment to investigate

unknown heirs and her admission that she spent five hours doing her appointed tasks,

the trial court’s base lodestar for attorney’s fees could have been $1000 ($200 x 5

hours) rather than the awarded $1600. The trial court stated it wanted to treat her

fairly and make sure she got paid for the value of her services. On the record before

us, Roux falls short of demonstrating that the trial court abused its discretion. We

overrule Roux’s third issue.

                                    Conclusion

      We affirm the trial court’s judgment.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
200720F.P05




                                       –12–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE ESTATE OF CONSTANCE                     On Appeal from the Collin County
LOU HOWELLS, DECEASED                          Probate, Collin County, Texas
                                               Trial Court Cause No. PB1-0258-
No. 05-20-00720-CV                             2020.
                                               Opinion delivered by Justice Smith.
                                               Justices Carlyle and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that Harvey Arnold Howells recover his costs of this
appeal from appellant Kathy Roux.


Judgment entered this 26th day of April 2022.




                                        –13–